— In this action by a tenant of an apartment against his landlord, the latter moved to dismiss the complaint on the grounds of nonjoinder of parties defendant and insufficiency of factual allegations to constitute a cause of action. Plaintiff appeals from the order granting said motion. Order reversed, with $10 costs and disbursements, and motion denied, with $10 costs, with leave to defendant to serve an answer within ten days after the entry of an order hereon. In our opinion, the complaint states a sufficient cause of action for nuisance. (See 1 New York Law of Landlord & Tenant, § 244.) Nonjoinder of parties is not a ground for dismissal of a complaint until after the making of an order directing a joinder. (Civ. Prac. Act, §§ 192, 193.) Nolan, P. J., Carswell, Adel, Wenzel and MaeCrate, JJ., concur.